— Order insofar as appealed from unanimously reversed on the law without costs and appellant’s motion granted, in accordance with the following memorandum: Special Term erred in denying that portion of defendant Niagara Mohawk Power Corporation’s motion seeking leave to amend its answer to assert a cross claim against defendant Occidental Chemical Corporation based upon contractual indemnification. Leave to amend pleadings "shall be freely given” (CPLR 3025 [b]) and Occidental will suffer no surprise or prejudice by the proposed amendment (Fahey v County of Ontario, 44 NY2d 934, 935). (Appeal from order of Supreme Court, Niagara County, Koshian, J. — amend answer.) Present — Denman, J. P., Boomer, Green, Lawton and Davis, JJ.